Exhibit 10.3

 

                            GENERAL RELEASE AND NONCOMPETITION AGREEMENT

 

 

            THIS GENERAL RELEASE AND NONCOMPETITION AGREEMENT (this "Release and
Covenant") is made as of this 17 day of February, 2004, by STEPHEN A. GARNER
("Garner") in favor of  TAILORED BUSINESS SYSTEMS, INC., a Georgia corporation
("TBS").

                                                                    RECITALS

 

            A.        Garner is a "Shareholder" pursuant to an Agreement and
Plan of Merger dated January 31, 2004 by and among VillageEDOCS, VillageEDOCS
Merger Sub, Inc., TBS, Stephen A. Garner and James L. Campbell (the "Merger
Agreement"), and, as a stockholder of TBS, has approved the merger of a
subsidiary of VillageEDOCS ("VillageEDOCS") into TBS (the "Merger").

 

            B.         It is a condition to the Merger Agreement that this
Release and Covenant be executed and delivered by Garner as a result of which
Merger Agreement Garner will materially benefit.

 

            C.        Garner has been involved in the operation of the business
of creating, maintaining, training, customizing and supporting computer
application programs primarily for the use of city and county governments, the
sale and installation of computer equipment and supplies, the printing and
ordering of forms, the furnishing of consulting services, and the implementation
of internal computer networks in communication with IBM iSeries servers, as
currently operated by TBS at 40 Joseph E. Kennedy Boulevard, Statesboro, Bulloch
County, Georgia 30458 (the "Business).

 

            In consideration of the closing under the Merger Agreement, and for
other valuable consideration, the sufficiency of which is hereby acknowledged,
Garner agrees as follows:

 

            1.         Garner Release.  Garner hereby forever releases, remises,
acquits and discharges TBS and its successors and assigns, and their respective
officers, directors, employees, attorneys, representatives, agents, successors
and assigns, and each of them (the "Released Parties"), from each and every
claim, action, demand, account, debt, obligation, liability, cost (including
attorneys' fees), loss, damage, representation and each and every right and
cause of action whatsoever (known or unknown, suspected or unsuspected), whether
at law or in equity, that Garner now has or ever had, or that Garner may
hereafter have or assert against the Released Parties from the beginning of
TBS's existence until the date hereof, arising out of or connected in any way to
any act, transaction, matter or thing relating to Garner's association with TBS
prior to the Merger; saving and excepting, however, any rights of Garner
pursuant to the Merger Agreement and any related documents executed and
delivered in connection with the Merger Agreement, including but not limited to
the Note, Stock Pledge Agreement, Security Agreement, Guaranty Agreement,
Employment Agreement, Lease Agreement and Piggyback Registration Rights
Agreement attached as Exhibits to the Merger Agreement.

 

            2.         Restrictive Covenant. In consideration for the entry into
the Merger Agreement by VillageEDOCS, Garner covenants that he will not,
directly or indirectly, until the later of (i) five (5) years after the date
hereof, or (ii) twelve months following his last day of employment by TBS, own
in whole or in part, manage, operate, control, or perform services for any
business within the Territory (as hereinafter defined) providing services or
products similar to those of the Business; provided, however, nothing herein
shall prohibit Garner from (a) accepting full-time employment with a customer of
TBS following termination of his employment with TBS, or (b) providing
consulting services, software programs, or other products to customers of TBS
following termination of his employment with TBS, provided such services,
programs or products are not related or similar to the Business of TBS.  The
term "Territory" as used herein shall mean the States of Georgia, Florida, South
Carolina, Tennessee and Alabama.

 

            3.         Confidential Information.

 

                        A.        Definition of "Confidential Information". 
Confidential Information means any and all:

 

(a)        trade secrets concerning the business and affairs of TBS, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and any other information,
however documented, that is a trade secret within the meaning of the Georgia
Uniform Trade Secrets Act; and

 

(b)        information concerning the business and affairs of TBS (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials, however documented; and

 

(c)        notes, analysis, compilations, studies, summaries, and other material
prepared by or for TBS containing or based, in whole or in part, on any
information included in the foregoing; provided, however

 

(d)        Garner may disclose such Confidential Information as follows:  (i) 
to Garner's legal counsel, accountant or financial advisor, for whose actions
the Garner will be responsible; (ii)  to comply with any applicable law or
order, provided that Garner notifies TBS of any action of which he is aware
which may result in disclosure; (iii)  to the extent that the Confidential
Information is or becomes generally available to the public through no fault of
Garner; and (iv) to the extent that the same information becomes available (on a
non-confidential basis) to Garner from another source that, to the knowledge of
Garner, has no confidentiality obligation regarding such information. 

                       

B.         Agreements of Garner Regarding Confidentiality.  In consideration for
the entry into the Merger Agreement by VillageEDOCS, Garner covenants as
follows:

 

                                    (a)        For a period of (i) five (5)
years after the date hereof, or (ii)  twelve months following his last day of
employment by TBS, whichever date is later,  Garner will hold in confidence the
Confidential Information and will not disclose it to any person except with the
specific prior written consent of VillageEDOCS.

 

                                    (b)        Any trade secrets of TBS will be
entitled to all of the protections and benefits under the Georgia Uniform Trade
Secrets Act and any other applicable law. If any information that TBS deems to
be a trade secret is found by a court of competent jurisdiction not to be a
trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for purposes of this
Agreement.  Garner hereby waives any requirement that TBS submit proof of the
economic value of any trade secret or post a bond or other security.

 

            4.         Non-Solicitation.  Garner covenants and agrees that he
will not, until the later of (i) five (5) years after the date hereof, or (ii)
twelve months following his last day of employment by TBS, except with the
express prior written consent of VillageEDOCS, directly or indirectly, whether
as an employee, owner, partner, agent, director, officer, shareholder or in any
other capacity: 

 

                        (i)      Solicit, divert, accept business from or
otherwise take away or interfere with any current customer of TBS in connection
with the Business, except as otherwise permitted under Section 2 above; or

 

                        (ii)     Solicit, divert or induce any of TBS's
employees as of the date hereof to leave or not to work for TBS or VillageEDOCS.

 

            5.         Reasonableness. Garner hereby expressly agrees that any
competition by him with the Business in violation of the terms of this Release
and Covenant would, among other things, materially impair TBS's and
VillageEDOCS's future prospects and that the limitations set forth in Section 2
above are reasonable, both as to time and geographic area. If, notwithstanding
the foregoing, the scope of any restriction contained in Section 2 is too broad
to permit enforcement thereof to its full extent, such restriction shall be
enforced to the maximum extent permitted by law, and Garner hereby agrees that
such scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

 

            6.         Injunctive Relief.  Garner hereby recognizes that in the
event of his breach of any of the covenants hereunder TBS's and VillageEDOCS's
remedies at law for money damages would be inadequate, and, therefore, Garner
hereby stipulates that TBS and/or VillageEDOCS shall be entitled to injunctive
relief in the event of any breach of Garner's covenants hereunder.

 

            7.         Interpretation. This Release and Covenant and the
provisions hereof shall in all respects be interpreted under, governed by,
construed in accordance with and regulated by the laws of the State of Georgia
except for the choice of law rules utilized in that jurisdiction.

 

            8.         Amendment. This Release and Covenant contains all the
understandings of the parties and shall not be altered or amended, except in a
writing signed by each of the parties hereto.

 

            9.         Binding Effect.  This Release and Covenant shall be
binding upon the parties and their respective successors and assigns.

 

            10.       Counterparts. This Release and Covenant may be executed in
two or more counterparts, each of which, when taken together, shall constitute
one and the same original.

 

            11.       Integration.  This Release and Covenant contains the full
and complete understanding of Garner with respect to the matters referred to
herein, and supersedes any and all other agreements or understandings previously
entered into.

 

            12.       Severability.  If any term or provision of this Release
and Covenant is held to be illegal or invalid, such illegality or invalidity
shall not affect the remaining terms or provisions hereof, and each term and
provision of this Release and Covenant shall be enforced to the fullest extent
permitted by law.

 

            13.       Termination.  This Agreement shall terminate if Garner
exercises his rights after an event of default pursuant to and in accordance
with (a) that certain Security Agreement of even date herewith between TBS, as
Debtor, and Garner, as Secured Party, or (b) that certain Stock Pledge Agreement
of even date herewith between VillageEDOCS, as Debtor, and Garner, as Secured
Party.

 

 

[Signatures appear on the following page]


            IN WITNESS WHEREOF, the parties have caused this Release and
Covenant to be executed under seal on the day and year first above written.

 

 

 

                                                                        /s/
Stephen A. Garner                                        (SEAL)

                                                                        Stephen
A. Garner

 

                                                                        TAILORED
BUSINESS SYSTEMS, INC.

 

 

 

                                                                        By: /s/
K. Mason Conner                                   (SEAL)

                                                                              K.
Mason Conner, President                                                         
                    

 

                                                                       
VILLAGEEDOCS

 

 

 

                                                                        By:  /s/
K. Mason Conner                                  (SEAL)

                                                                             K.
Mason Conner, President

           

 

 

 